Title: From Alexander Hamilton to Benjamin Lincoln, 8 April 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentApril 8th. 1791
Sir
In answer to your enquiry whether you may exchange the certificates, purchased under the directions of the Trustees of the Sinking fund, for others which are desired to be given for them, I have to observe that it does not appear to me that such an exchange would be regular, or proper.
It is my wish that you subscribe the debt purchased by you on the books of the Commissioner of Loans for Massachusetts in conformity to the terms of the loan proposed by the funding Act, in the names of the Trustees of the sinking fund, as expressed in the Act making provision for the reduction of the public debt.
I request that you will as speedily as possible furnish me with an account of your purchases designating all the particulars which are required to be known by the law under which they are made.
I am, Sir,   Your obedt. servant
Alexander Hamilton
Benj. Lincoln Esq.Boston
